--------------------------------------------------------------------------------

Exhibit 10.37
 
DATED
December 27, 2007



CME Development Corporation


- and -




Adrian Sarbu





 
CONTRACT OF EMPLOYMENT
 



 
 

--------------------------------------------------------------------------------

 
 
CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS PURSUANT TO SECTION 1 OF THE
EMPLOYMENT RIGHTS ACT 1996 (the “Contract”)
 


Name and Address of Employer:
CME Development Corporation c/o Aldwych House, 81 Aldwych, London, WC2B 4HN (the
“Company”)
   
Name and Address of Employee:
Adrian Sarbu, residing at 230 Calea Dorobontilar, Sector 1, Bucharest, Romania
   
Date this Contract takes effect:
October 17, 2007



 
1
COMMENCEMENT OF EMPLOYMENT

 
1.1
Your employment with the Company shall commence on October 17, 2007 and shall
expire on December 31, 2009, subject to the provisions of clause 7 of this
Contract providing for earlier termination of this engagement in certain
circumstances.  

 
1.2
You represent and warrant that you are not bound by or subject to any contract,
court order, agreement, arrangement or undertaking which in any way restricts or
prohibits you from entering into this Contract or performing your duties under
it.

 
 
2
JOB TITLE AND DUTIES

 
2.1
Your job title is Chief Operating Officer reporting to the Chief Executive
Officer of the Company.

 
2.2
Your main duties are:

 
 
2.2.1
working with the Chief Executive Officer of the Company to establish an annual
business plan for Central European Media Enterprises Ltd. (“CME Ltd.”) and/or
any Associated Company (as defined below) (together, the “CME Group”);

 
 
2.2.2
management of all broadcasting and non-broadcasting operations of the CME Group;

 
 
2.2.3
being responsible for all operating executives of the CME Group, all of whom
shall report to you; and

 
 
2.2.4
undertaking such additional tasks in respect of the business of the Company as
the Chief Executive Officer of the Company directs from time to time.

 
2.3
In addition to your main duties you will be required to carry out such other
duties consistent with your position as the Company may from time to time
reasonably require.  

 
2.4
You shall use your best endeavours to promote and protect the interests of the
CME Group and shall not do anything that is harmful to those interests.


 
1

--------------------------------------------------------------------------------

 
 
3
PLACE OF WORK

 
3.1
You will be based in the offices of the CME Group in Prague or Bucharest or at
such other place as the Company may from time to time reasonably require. 

 
3.2
The duties of this appointment shall relate primarily to the countries in which
the CME Group has operations or holds interests in television stations.  You may
also be required to travel to other destinations from time to time as reasonably
required by the Company for the proper performance of your duties.

 
 
4
REMUNERATION

 
4.1
For the period from October 17, 2007 to December 31, 2007, you shall be entitled
to Euro 10,976, payable on or about the 20th day of January 2008 by credit
transfer into your bank account after all necessary deductions for relevant
taxes and national insurance.

 
4.2
From January 1, 2008, your basic salary is Euro 423,000 per year, payable in
equal monthly instalments in arrears or on or about the 20th day of each month
by credit transfer into your bank account after all necessary deductions for
relevant taxes and national insurance.

 
4.3
From January 1, 2008, you shall be entitled to earn an annual incentive bonus
equal to Euro 846,000 (the “Bonus”) and additional bonus equal to Euro 423,000
(the “Additional Bonus”), as provided below.  The Bonus shall be payable in the
event that Actual EBITDA in respect of any financial year of CME Ltd. is equal
to Target EBITDA. The Additional Bonus shall be payable in the event that Actual
EBITDA is at least 105% of Target EBITDA in respect of such financial year.  For
purposes hereof, “Target EBITDA” and “Actual EBITDA” shall be calculated as
follows:

 
Target EBITDA = Eb – Cb, where
 
Eb  = Segment EBITDA for broadcast operations set forth in the annual budget of
CME Ltd. approved by the Board for the financial year to which such Bonus or
Additional Bonus relates (the “Applicable Budget”), and
 
Cb  = corporate operating costs (excluding stock-based compensation) set forth
in the Applicable Budget;
 
Actual EBITDA = Er – Cr – S, where
 
 
Er  = aggregate EBITDA for broadcast operations for each Segment (as defined in
the Applicable Budget) in respect of the financial year to which the Bonus or
Additional Bonus relates, calculated on the basis of exchange rates used in
determining such Applicable Budget,


Cr = corporate operating costs (excluding stock-based compensation) set forth in
the Annual Report on Form 10-K of CME Ltd. for such financial year, and


S = the amount equal to Segment EBITDA for non-broadcast operations set forth in
the Applicable Budget minus aggregate EBITDA for non-broadcast operations for
each Segment (as defined in the Applicable Budget) in respect of the financial
year to which the Bonus or Additional Bonus relates, calculated on the basis of
exchange rates used in determining such Applicable Budget, provided such amount
is a positive number.

 
2

--------------------------------------------------------------------------------

 
 
No Bonus or Additional Bonus shall be payable prior to the date on which CME
Ltd. publishes its Annual Report on Form 10-K for the financial year to which
such Bonus or Additional Bonus relates.


4.4
In connection with your retention as President of the Board of Directors
pursuant to a Contract for Performance of Office between PRO TV S.A. (“Pro TV”)
and you dated December 27, 2007 (the “Pro TV Agreement”), it has been agreed
that one-half of any Bonus or Additional Bonus earned by you shall be paid by
Pro TV and one-half shall be paid by the Company.

 
4.5
You shall devote sufficient time to proper performance of your duties hereunder.
Save as set forth herein, no additional pay or time off shall be permitted to
you in connection with your performance of the duties hereunder.

 
 
5
OTHER BENEFITS

 
5.1
You acknowledge that you will participate in certain insurance schemes pursuant
to the Pro TV Agreement and that you shall not be entitled to the benefit of any
insurance or other employee benefit scheme offered generally by the Company to
its employees, notwithstanding the provisions of the Company’s Employee
Handbook, as amended from time to time (the “Company’s Employee Handbook”).

 
 
6
EXPENSES

 
6.1
The Company shall reimburse you for all reasonable expenses incurred by you in
the proper performance of your duties under this Contract on production of
appropriate receipts in accordance with the Company’s Employee Handbook.

 
6.2
Notwithstanding clause 6.1, you shall be entitled to incur expenses of up to US$
100,000 in any financial year on any executive jet service for business travel
to the CME Ltd. television stations (or a pro-rated amount in respect of the
2007 financial year).

 
 
7
TERMINATION

 
7.1
You may terminate this Contract at any time on giving the Company twelve months’
notice in writing. The Company is required to give you the same period of
notice. In the event you give notice of termination pursuant to this clause, the
Company may opt to provide you with payment in lieu of notice. This payment will
be  comprised solely of your basic salary (at the rate payable when this option
is exercised) in respect of the portion of the notice period remaining at the
time the Company exercises this option and any earned but unpaid Bonus or
Additional Bonus awarded in accordance with clause 4.3 hereof. All payments
shall be subject to deductions for income tax and national insurance
contributions as appropriate. You will not, under any circumstances, have any
right to payment in lieu unless the Company has exercised its option to pay in
lieu of notice.

 
7.2
The Company may at any time and in its absolute discretion (whether or not any
notice of termination has been given under clause 7.1 above) terminate this
Contract with immediate effect and make a payment in lieu of notice.  This
payment will be  comprised solely of your basic salary (at the rate payable when
this option is exercised) in respect of the portion of the notice period
remaining at the time the Company exercises this option and any earned but
unpaid bonus awarded in accordance with clause 4.3 hereof. All payments shall be
subject to deductions for income tax and national insurance contributions as
appropriate.  You will not, under any circumstances, have any right to payment
in lieu unless the Company has exercised its option to pay in lieu of notice.


 
3

--------------------------------------------------------------------------------

 
 
7.3
At the election of the Company, the payment in lieu of notice will be made at
the times the Company would have made payments to you had notice not been given
or on expiry of the remainder of the period of notice.

 
7.4
Your employment may be terminated by the Company without notice or payment in
lieu of notice by reason of your gross misconduct. Examples of gross misconduct
are set out in the Company’s Employee Handbook.

 
7.5
Upon the termination by whatever means of this Contract you shall immediately
return to the Company all documents, computer media and hardware, credit cards,
mobile phones and communication devices, keys and all other property belonging
to or relating to the business of the Company which is in your possession or
under your power or control and you must not retain copies of any of the above.

 
 
8
SUSPENSION

 
8.1
The Company may suspend you from your duties on full pay to allow the Company to
investigate any bona-fide complaint made against you in relation to your
employment with the Company.

 
8.2
Provided you continue to enjoy your full contractual benefits and receive your
pay in accordance with this Contract, the Company may in its absolute discretion
do all or any of the following during the notice period or any part of the
notice period, after you or the Company have given notice of termination to the
other, without breaching this Contract or incurring any liability or giving rise
to any claim against it:

 
 
8.2.1
exclude you from the premises of the Company;

 
 
8.2.2
require you to carry out only specified duties (consistent with your status,
role and experience) or to carry out no duties;

 
 
8.2.3
announce to any of its employees, suppliers, customers and business partners
that you have been given notice of termination or have resigned (as the case may
be);

 
 
8.2.4
prohibit you from communicating in any way with any or all of the suppliers,
customers, business partners, employees, agents or representatives of the
Company until your employment has terminated except to the extent that you are
authorised by the General Counsel of Central European Media Enterprises Ltd. in
writing; and

 
 
8.2.5
require you to comply with any other reasonable conditions imposed by the
Company.

 
8.3
You will continue to be bound by all obligations owed to the Company under this
Contract until termination of this Contract in accordance with clause 7 or such
later date as provided herein.


 
4

--------------------------------------------------------------------------------

 
 
9
CONFIDENTIAL INFORMATION

 
9.1
You agree during and after the termination of your employment not to use or
disclose to any person (and shall use your best endeavours to prevent the use,
publication or disclosure of ) any confidential information:

 
 
9.1.1
concerning the business of the Company and which comes to your knowledge during
the course of or in connection with your employment or your holding office with
the Company; or

 
 
9.1.2
concerning the business of any client or person having dealings with the Company
and which is obtained directly or indirectly in circumstances where the Company
is subject to a duty of confidentiality.

 
9.2
For the purposes of clause 9.1.1 above, information of a confidential or secret
nature includes but is not limited to information disclosed to you or known,
learned, created or observed by you as a consequence of or through your
employment with the Company, not generally known in the relevant trade or
industry about the Company’s business activities, services and processes,
including but not limited to information concerning advertising, sales
promotion, publicity, sales data, research, programming and plans for
programming, finances, accounting, methods, processes, business plans (including
prospective or pending licence applications or investments in licence holders or
applicants), client or supplier lists and records, potential client or supplier
lists, and client or supplier billing.

 
9.3
This clause shall not apply to information which:

 
 
9.3.1
is used or disclosed in the proper performance of your duties or with the
consent of the Company;

 
 
9.3.2
is ordered to be disclosed by a court of competent jurisdiction or otherwise
required to be disclosed by law or pursuant to the rules of any applicable stock
exchange; or

 
 
9.3.3
is in or comes into the public domain (otherwise than due to a default by you).

 
 
10
INTELLECTUAL PROPERTY

 
10.1
You shall assign with full title your entire interest in any Intellectual
Property Right (as defined below) to the Company to hold as absolute owner.

 
10.2
You shall communicate to the Company full particulars of any Intellectual
Property Right in any work or thing created by you and you shall not use,
license, assign, purport to license or assign or disclose to any person or
exploit any Intellectual Property Right without the prior written consent of the
Company.

 
10.3
In addition to and without derogation of the covenants imposed by the Law of
Property (Miscellaneous Provisions) Act 1994, you shall prepare and execute such
instruments and do such other acts and things as may be necessary or desirable
(at the request and expense of the Company) to enable the Company (or its
nominee) to obtain protection of any Intellectual Property Right vested in the
Company in such parts of the world as may be specified by the Company (or its
nominee) and to enable the Company to exploit any Intellectual Property Right
vested in it to its best advantage.


 
5

--------------------------------------------------------------------------------

 
 
10.4
You hereby irrevocably appoint the Company to be your attorney in your name and
on your behalf to sign, execute or do any instrument or thing and generally to
use your name for the purpose of giving to the Company (or its nominee) the full
benefit of the provisions of this clause and a certificate in writing signed by
any director or the secretary of the Company that any instrument or act relating
to such Intellectual Property Right falls within the authority conferred by this
clause shall be conclusive evidence that such is the case in favour of any third
party.

 
10.5
You hereby waive all of your moral rights (as defined in the Copyright, Designs
and Patents Act 1988) in respect of any act by the Company and any act of a
third party done with the Company’s authority in relation to any Intellectual
Property Right which is or becomes the property of the Company.

 
10.6
“Intellectual Property Right” means a copyright, know-how, trade secret and any
other intellectual property right of any nature whatsoever throughout the world
(whether registered or unregistered and including all applications and rights to
apply for the same) which:

 
10.6.1
relates to the business or any product or service of the Company; and

 
10.6.2
is invented, developed, created or acquired by you (whether alone or jointly
with any other person) during the period of your employment with the Company;

 
and for these purposes and for the purposes of the other provisions of this
clause 10, references to the Company shall be deemed to include references to
any Associated Company (as defined in clause 16.5 below).
 
 
11
COLLECTIVE AGREEMENTS/WORKFORCE AGREEMENTS

 
There are no collective agreements or workforce agreements applicable to you or
which affect your terms of employment.
 
 
12
DATA PROTECTION

 
12.1
You acknowledge that the Company will hold personal data relating to you.  Such
data will include your employment application, address, references, bank
details, performance appraisals, work, holiday and sickness records, next of
kin, salary reviews, remuneration details and other records (which may, where
necessary, include sensitive data relating to your health and data held for
equal opportunities purposes).  The Company will hold such personal data for
personnel administration and management purposes and to comply with its
obligations regarding the retention of your records.  Your right of access to
such data is as prescribed by law.

 
12.2
By signing this Contract, you agree that the Company may process personal data
relating to you for personnel administration and management purposes and may,
when necessary for those purposes, make such data available to its advisors, to
third parties providing products and/or services to the Company and as required
by law.


 
6

--------------------------------------------------------------------------------

 
 
13
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 
Unless the right of enforcement is expressly granted, it is not intended that a
third party should have the right to enforce the provisions of this Contract
pursuant to the Contracts (Rights of Third Parties) Act 1999.
 
 
14
MONITORING OF COMPUTER SYSTEMS

 
14.1
The Company will monitor messages sent and received via the email and voicemail
system to ensure that employees are complying with the Company’s Information
Technology policy (as detailed in the Company’s Employee Handbook).

 
14.2
The Company reserves the right to retrieve the contents of messages for the
purpose of monitoring whether the use of the email system is in accordance with
the Company’s best practice, whether use of the computer system is legitimate,
to find lost messages or to retrieve messages lost due to computer failure, to
assist in the investigations of wrongful acts or to comply with any legal
obligation.

 
14.3
You should be aware that no email or voicemail sent or received through the
Company’s system is private.  The Company reserves and intends to exercise its
right to review, audit, intercept, access and disclose on a random basis all
messages created from it or sent over its computer system for any purpose.  The
contents of email or voicemail so obtained by the Company in the proper exercise
of these powers may be disclosed without your permission.  You should be aware
that the emails or voicemails or any document created on the Company’s computer
system, however confidential or damaging, may have to be disclosed in court or
other proceedings.  An email which has been trashed or deleted can still be
retrieved.

 
14.4
The Company further reserves and intends to exercise its right to monitor all
use of the internet through its information technology systems, to the extent
authorised by law.  By your signature to this Contract, you consent to any such
monitoring.

 
 
15
INDEMNITY

 
15.1
The Company will indemnify you and pay on your behalf all Expenses (as defined
below) incurred by you in any Proceeding (as defined below), whether the
Proceeding which gave rise to the right of indemnification pursuant to this
Contract occurred prior to or after the date of this Contract provided that you
shall promptly notify the Company of such Proceeding and the Company shall be
entitled to participate in such Proceeding and, to the extent that it wishes,
jointly with you, assume the defence thereof with counsel of its choice.  This
indemnification shall not apply if it is determined by a court of competent
jurisdiction in a Proceeding that any losses, claims, damages or liabilities
arose primarily out of your gross negligence, wilful misconduct or bad faith.

 
15.2
The term “Proceeding” shall include any threatened, pending or completed action,
suit or proceeding, or any inquiry or investigation, whether brought in the name
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including, but not limited to, actions, suits or
proceedings brought under or predicated upon any securities laws, in which you
may be or may have been involved as a party or otherwise, and any threatened,
pending or completed action, suit or proceeding or any inquiry or investigation
that you in good faith believe might lead to the institution of any such action,
suit or proceeding or any such inquiry or investigation, by reason of the fact
that you are or were serving at the request of the Company as a director,
officer or manager of any other Associated Company, whether or not you are
serving in such capacity at the time any liability or expense is incurred for
which indemnification or reimbursement can be provided under this Contract.


 
7

--------------------------------------------------------------------------------

 
 
15.3
The term "Expenses” shall include, without limitation thereto, expenses
(including, without limitation, attorneys fees and expenses) of investigations,
judicial or administrative proceedings or appeals, damages, judgments, fines,
penalties or amounts paid in settlement by or on behalf of you and any expenses
of establishing a right to indemnification under this Contract.

 
15.4
The Expenses incurred by you in any Proceeding shall be paid by the Company as
incurred and in advance of the final disposition of the Proceeding at your
written request.  You hereby agree and undertake to repay such amounts if it
shall ultimately be decided in a Proceeding that you are not entitled to be
indemnified by the Company pursuant to this Contract or otherwise.

 
15.5
The indemnification and advancement of Expenses provided by this Contract shall
not be deemed exclusive of any other rights to which you may be entitled under
the Company’s Certificate of Incorporation or the constituent documents of any
other Associated Company for which you are serving as a director, officer or
manager at the request of the Company, the laws under which the Company was
formed, or otherwise, and may be exercised in any order you elect and prior to,
concurrently with or following the exercise of any other such rights to which
you may be entitled, including pursuant to directors and officers insurance
maintained by the Company, both as to action in official capacity and as to
action in another capacity while holding such office, and the exercise of such
rights shall not be deemed a waiver of any of the provisions of this
Contract.  To the extent that a change in law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
under this Contract, it is the intent of the parties hereto that you shall enjoy
by this Contract the greater benefit so afforded by such change.  The provisions
of this clause shall survive the expiration or termination, for any reason, of
this Contract and shall be separately enforceable.

 
 
16
POST-EMPLOYMENT RESTRICTIONS AND CORPORATE OPPORTUNITIES

 
16.1
For the duration of your employment with the Company and for a period of twelve
(12) months after the termination thereof for any cause, you shall not:

 
16.1.1
either on your own account or on behalf of any other person, firm or company,
directly or indirectly, carry on or be engaged, concerned or interested in any
business which is competitive with the business of securing television licenses,
operating television stations, programming services and broadcasting in which
the CME Group is engaged and with which you were actively involved at any time
in the twelve months preceding the termination of your employment within the
territories of operation of the CME Group in which you were actively involved at
any time in the twelve months preceding the termination of your employment;

 
16.1.2
seek to do business and/or do business, in competition with any company of the
CME Group with any person, firm or company who at any time during the twelve
months preceding the termination of your employment was a customer or supplier
of any company of the CME Group and with whom during that period you or another
person on your behalf had material dealings in the ordinary course of business;


 
8

--------------------------------------------------------------------------------

 
 
16.1.3
interfere or seek to interfere or take such steps as may interfere with the
continuance of supplies (whether services or goods) to any company of the CME
Group, or the terms on which they are so supplied, from any suppliers supplying
any company of the CME Group at any time during the period of twelve months
prior to such termination; and/or

 
16.1.4
solicit or employ or cause to be employed, whether directly or indirectly, any
employee of any company of the CME Group who has substantial knowledge of
confidential aspects of the business of the CME Group, and with whom, at any
time during the period of twelve months prior to such termination, you had
material dealings.

 
16.2
For the duration of your employment with the Company, you shall not accept or
invest in, whether directly or indirectly, any opportunity (a “Corporate
Opportunity”) (i) which is in the line of business of any company of the CME
Group, (ii) which arises or becomes known to you as a result of your employment
by the Company, or (iii) in which the CME Group has an interest or expectancy
unless (a) you have presented the Corporate Opportunity to the Board of
Directors of CME Ltd. in reasonable detail and (b) the Board of Directors has
decide not to pursue such Corporate Opportunity after such presentation by you.

 
16.3
Each of the restrictions in this clause shall be enforceable independently of
each other and its validity shall not be affected if any of the others is
invalid.  If any of the restrictions is void but would be valid if some part of
the restriction were deleted, the restriction in question shall apply with such
modification as may be necessary to make it valid.

 
16.4
The restrictions set forth in this clause 16 shall not apply if the Company is
in breach of this Contract.

 
16.5
For the purposes of this Contract, “Associated Company” shall mean a subsidiary
(as defined by the Companies Act 1985 as amended) and any other company which is
for the time being a holding company (as defined by the Companies Act 1985 as
amended) of the Company or another subsidiary of such holding company.

 
 
17
GENERAL

 
17.1
You hereby authorise the Company to deduct from any salary payable to you any
sums owing by you to the Company.

 
17.2
As from the effective date of this Contract, all other agreements or
arrangements between you and the Company shall cease to have effect.

 
17.3
This Contract shall be governed by and construed in accordance with English law.

 
17.4
The terms set out in this Contract should be read in conjunction with the
various rules and procedures set out in the Company’s Employee Handbook.  The
Company’s Employee Handbook does not form part of this Contract. For the
avoidance of doubt, in the event that there is any conflict between the terms of
this Contract and the Company’s Employee Handbook, this Contract shall prevail.


 
9

--------------------------------------------------------------------------------

 
 
The Company and Adrian Sarbu agree to the terms set out above.
 
 
Signed as a Deed by CME Development Corporation acting by:
         
Mark Wyllie, Director
/s/ Mark Wyllie
   
Wallace Macmillan, Director
/s/ Wallace Macmillan
   
Signed as a Deed by Adrian Sarbu
/s/ Adrian Sarbu
       
in the presence of:
     
Witness signature:
/s/ Joanne Cochrane
   
Name:
Joanne Cochrane
   
Address:
c/o CME Development Corporation
     
Aldwych House, 81 Aldwych
     
London WC2B 4HN
   
Occupation:
Legal Advisor

 
 
 10

--------------------------------------------------------------------------------